Title: To James Madison from Mathew Carey, 21 September 1823
From: Carey, Mathew
To: Madison, James


        
          Sir,
          Philada Sept. 21. 1823
        
        I enclose two Numbers of a new series of papers, intended to shew the ruinous policy pursued by this Country whereby our resources are lavished to support the industry & governments of foreign nations.
        Will you have the goodness to inform me what is the present state of tobacco planting generally in Va.? Whether it remunerates the labours of the planter, & affords him a handsome interest for his capital? Very respectfully, Your obt. hble. servt.
        
          Mathew Carey
        
       